J-S43015-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                          Appellee

                     v.

BRAD GOLDSTEIN,

                          Appellant                No. 2472 EDA 2014


           Appeal from the Judgment of Sentence of August 12, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0011268-2013

BEFORE: GANTMAN, P.J., PANELLA AND OLSON, JJ.

MEMORANDUM BY OLSON, J.:                          FILED AUGUST 26, 2015

      Appellant, Brad Goldstein, appeals from the judgment of sentence

entered on August 12, 2014. We affirm.

      The factual background and procedural history of this case are as

follows.     On April 19, 2013, Bob Weiss [“the Decedent”] died.     On April

22, 2013, the administrator of the Decedent’s estate, Craig Weiss, received

a call that the alarm at the Decedent’s former residence (“the Property”) was

going off.     On April 24, 2013, Paul Halalambidis (“Halalambidis”), the

Decedent’s former neighbor, witnessed Appellant walking up the Property’s

driveway. Appellant informed Halalambidis that he was the Decedent’s son

when, in fact, he is the Decedent’s nephew. Appellant also mentioned the

Decedent’s recent death during the conversation with Halalambidis.
J-S43015-15


        On May 1, 2013, Craig Weiss went to the Property. He noticed that

the glass on the rear door bad been broken. Inside of the Property, Craig

Weiss observed that the Decedent’s safe had been emptied of its valuable

contents. When police arrived at the scene, they were able to recover two

fingerprints    from   the     broken      glass.   At    trial,    Appellant      and   the

Commonwealth stipulated that they were Appellant’s fingerprints.                    Also at

trial, Craig Weiss testified that the Decedent’s sisters and caregiver were

permitted in the residence.        Craig Weiss testified, however, that Appellant

did not have permission to enter the Property and did not have permission

to empty the safe.

        On   September       17,   2013,    Appellant    was       charged   via    criminal

information with burglary,1 criminal trespass,2 theft by unlawful taking,3

receiving stolen property,4 and criminal mischief.5                  On June 3, 2014,

Appellant proceeded to a bench trial and was found guilty of all charges. On




1
    18 Pa.C.S.A. § 3502(c)(1).
2
    18 Pa.C.S.A. § 3503(1)(1)(ii).
3
    18 Pa.C.S.A. § 3921(a).
4
    18 Pa.C.S.A. § 3925(a).
5
    18 Pa.C.S.A. § 3304(a)(2).



                                            -2-
J-S43015-15


August 12, 2014, Appellant was sentenced to an aggregate term of three to

six years’ imprisonment. This timely appeal followed.6

      Appellant presents one issue for our review:

      Was not the evidence insufficient to support the convictions of
      burglary, criminal trespass, theft by unlawful taking, receiving
      stolen property[,] and criminal mischief in that the
      Commonwealth failed to prove that [A]ppellant entered the
      [P]roperty [] on April 22, 2013 and committed any crimes, as
      others had access to the property, and [A]ppellant may have
      had lawful permission to be in the property prior to the crimes
      being committed by someone else?

Appellant’s Brief at 3.

      Appellant claims that the evidence was insufficient to convict him of

any crime.    “Whether sufficient evidence exists to support the verdict is a

question of law; our standard of review is de novo and our scope of review is

plenary.”    Commonwealth v. Tejada, 107 A.3d 788, 792 (Pa. Super.

2015) (citation omitted). In reviewing a sufficiency of the evidence claim,

we must determine whether “viewing all the evidence admitted at trial in the

light most favorable to the Commonwealth as the verdict winner, there is

sufficient evidence to enable the fact-finder to find every element of the

crime beyond a reasonable doubt.”       Commonwealth v. Gonzalez, 109
A.3d 711, 716 (Pa. Super. 2015) (internal alteration and citation omitted).

6
  On September 9, 2014, the trial court ordered Appellant to file a concise
statement of errors complained of on appeal (“concise statement”). See
Pa.R.A.P. 1925(b).    On October 2, 2014, Appellant filed his concise
statement. On November 17, 2014, the trial court issued its Rule 1925(a)
opinion. Appellant’s lone issue on appeal was included in his concise
statement.



                                     -3-
J-S43015-15


“The evidence does not need to disprove every possibility of innocence, and

doubts as to guilt, the credibility of witnesses, and the weight of the

evidence are for the fact-finder to decide.” Commonwealth v. Forrey, 108
A.3d 895, 897 (Pa. Super. 2015) (citation omitted).

     Appellant makes only one argument with respect to the sufficiency of

the evidence for all of his convictions – that he did not enter the Property.

Appellant’s main contention is that the convictions were based solely on

fingerprint evidence in a public area. He further contends that there was no

evidence the fingerprints were fresh. Appellant cites a long line of cases in

which this Court has overturned convictions where the only evidence were

fingerprints found in a public area. E.g. In re M.J.H., 988 A.2d 694, 698

(Pa. Super. 2010).

     Appellant’s argument is flawed for two reasons.     First, in addition to

the fingerprints recovered from the broken glass that was used to access the

Property, there was additional evidence that he entered the Property.

Appellant was a relative and knew of the Decedent’s death. Based on the

evidence, the fact-finder concluded that Appellant knew that the Property

would be vacant. See Trial Court Opinion, 11/17/14, at 4-5. Just two days

after the burglary, Appellant was seen in the Decedent’s driveway.

Appellant lied about his identity when speaking to Halalambidis and quickly

left the scene of the crime after he was spotted.      There is no innocent




                                    -4-
J-S43015-15


explanation for Appellant’s conduct after the burglary which clearly shows

consciousness of guilt. Thus, the cases cited by Appellant are inapposite.

      Second, Appellant’s fingerprints were not in a public place. Instead,

they were on the back door glass of a private residence. As noted above,

Craig Weiss testified that Appellant lacked authority to enter the Property.

Appellant presented no evidence at trial to suggest that he had recently

been invited into the Property by the Decedent or his sisters.       Instead,

Appellant merely speculates that he may have had permission to enter the

Property at some prior time.        This differs from M.J.H., in which the

Commonwealth conceded that the defendant was in the store a week prior

to the crime.   Therefore, unlike the case sub judice, M.J.H.’s fingerprints

were actually in a public place and there was evidence the defendant had

legally been in the location only a week prior.

      Appellant also argues that other individuals had access to the

Property. As noted in the factual recitation above, Craig Weiss testified at

trial that the Decedent’s sisters and caretaker had permission to enter the

Property. This provides another theory for how the items in the safe went

missing; however, “[t]he evidence does not need to disprove every

possibility of innocence[.]”   Forrey, 108 A.3d at 897 (citation omitted).

There was no evidence to support Appellant’s theory that the Decedent’s

sisters and/or caretaker emptied the safe. The other individuals’ access to

the Property, therefore, only went to the weight of the evidence at trial and



                                     -5-
J-S43015-15


not its sufficiency.   Accordingly, we conclude that there was sufficient

evidence that Appellant entered the Property and removed the contents of

the safe.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/26/2015




                                   -6-